Action by respondent Phyllis Sanders to recover damages for personal injuries and by her husband, respondent Leonard Sanders, for medical expenses and loss of services. The injuries are alleged to have resulted from the application by appellants Kaplan and Blank, operators of a beauty salon, of a hair dye manufactured by appellant Clairol, Inc. The appeal is from a judgment entered on a jury verdict in favor of respondents against appellants. Judgment reversed on the law and the facts, with costs, and complaint dismissed. There is no evidence in this record that the product involved was inherently dangerous and poisonous when properly applied in accordance with the precautions and instructions recommended by the manufacturer, or that the manufacturer was negligent in putting upon the market a dangerous and poisonous product, or that the proprietors of the beauty salon were negligent in knowingly using a poisonous product dangerous to human beings. Wenzel, Acting P. J., Beldock, Murphy, Ughetta and Kleinfeld, JJ., concur.